Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dielectric film of claim 1 which includes a first material having an index of refraction higher than the index of refraction of the substrate and a second material having an index of refraction lower than the index of refraction of the substrate that are alternately laminated must be shown in their relationship to the substrate and waveguide (for example in figures 1-4) must be shown or the feature(s) canceled from the claim(s).  The inventive concept should be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shohda et al (2019/0148903).
In regard to claims 1 and 9, Shohda et al teach an optical waveguide element (figure 7), comprising: an optical waveguide (2) which is formed on one surface of a substrate (6); an incidence part (at or near 7) for light to be incident into the optical waveguide or an emission part for emitting light from the optical waveguide which is disposed in an end portion of the substrate; and a dielectric film (7) which is formed on the optical waveguide of at least one of the incidence part (at the input area near 7) and the emission part, and the vicinity thereof, wherein in the dielectric film has multiple dielectric layers (paragraph 43).  While Shohda et al do not specifically teach that the dielectric films including a dielectric film formed of a first material having an index of refraction higher than an index of refraction of the substrate and a dielectric film formed of a second material having an index of refraction lower than the index of refraction of the substrate are alternately laminated, they teach that the dielectric layers (stacks) alternate high refractive index material and low refractive index material (paragraph 43). It would have been obvious 
In regard to claim 9, in that the device was manufactured; it is inherent that the device was manufactured as claimed. The dielectric is formed at the emission part, so it must have been formed on the optical waveguide. 
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shohda et al (2019/0148903) as applied to claim 1 above, and further in view of Mori et al (2002/0154387).
In regard to claim 2, although Shohda et al does not teach specifics about the average refractive index of the dielectric film is n and the index of refraction of the substrate is ns, n/ns is within a range of 0.970 to 1.003, Mori et al teach that it is well known for the refractive index of a substrate (36) to be equal to the average refractive index of a dielectric multilayer filter (34). See paragraph 174. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to provide an average refractive index of a multiplayer dielectric filter to have a refractive index close to the refractive index of the substrate in the system of Shohda since Mori et al teaches that this is a well-known requirement in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

	
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shohda et al (2019/0148903) as applied to claim 1 above, and further in view of Kato et al (2019/0271809).
In regard to claim 4 although Shohda et al do not specifically teach a thickness of the substrate is 20 micrometers or smaller, Kato et al teach that it is well known to have a thinned substrate when it is connected to a reinforced substrate (paragraph 41). Although Kato et al do not specify the thickness of the substrate, the examiner is relying on common knowledge in the art that a reinforced substrate described as thin as less than 20 micrometers.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 5 although Shohda et al do not specifically teach wherein the substrate is jointed to a reinforcement substrate with a resin layer interposed there between, Kato et al teach that it is well known to have a thinned substrate when it is connected to a reinforced substrate (paragraph 41). He says that an adhesive may be used to provide this. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use a thin substrate that it used with a reinforced substrate in the system of Shohda et al since Kato et al teaches that this is a well-known in the prior art for a waveguide device to be placed on a thin substrate that is reinforced on a substrate and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shohda et al (2019/0148903) as applied to claim 1 above, and further in view of Komatsu Yoshiro et al (Foreign reference number 2 on IDS of 11-27-2019).
In regard to claim 6, although Shohda et al do not specifically teach wherein the dielectric film has a part in which a film thickness is reduced gradually as the optical waveguide is moved away from the end portion, see figure 3b which shows that portion D, element 7. Element 7 is shown to be reduced 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to taper the dielectric film and reduced gradually as the optical waveguide is moved away from the end portion of the dielectric film of  Shohda et al since Komatsu Yoshiro et al teaches that this is a well-known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 7, although Shohda et al do not specifically teach that the substrate is lithium niobate, and the dielectric film is constituted of an oxide film or a nitride film containing at least one or more elements of niobium, tantalum, silicon, titanium, zirconia, yttria, tellurium, hafnium, zinc, aluminum, magnesium, and germanium; Komatsu Yoshiro et al teach that it is well known to use a lithium niobate substrate (301) with a waveguide and to use a lithium niobate thin film dielectric at one end of the waveguide which he teaches can be any tapered shape. A portion that describes figure 1 of the translation of Komatsu Yoshiro et al is provided below. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use LiNBO3 as the substrate and LiNbO3 as the dielectric film of Shohda et al since Komatsu Yoshiro et al teaches that this is a well-known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Komatsu Yoshiro et al translation of the description of figure 1.
Fig. 1 is one example of a second control element according to the invention describe a method, according to the present invention illustrate a method of manufacturing a directional coupler type optical element.
The directional coupler type optical control element manufacturing method according to the present invention hereinafter described following order °1 · 1 firstly, LiNbO3 substrate 301 on normal .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Shohda et al (2019/0148903) in view of Komatsu Yoshiro et al do not teach, nor render obvious, wherein a coefficient of linear expansion of at least one material of the first material or the second material of the dielectric film is a value between coefficients of linear expansion of an axis a and an axis c of lithium niobate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Corsini et al (5796764) teach an optical waveguide element (figure 5), comprising: an optical waveguide (28) which is formed on one surface of a substrate (26); an incidence part (at or near 36) for light to be incident into the optical waveguide or an emission part (at or near 34) for emitting light from the optical waveguide which is disposed in an end portion of the substrate; and a dielectric film 
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Art Unit 2883